FARMER, C.J.
This is an epilogue to our decision in Bankers Ins. Co. v. General No-Fault Ins., Inc., 814 So.2d 1119 (Fla. 4th DCA 2002), rev. denied, 835 So.2d 265 (Fla.2002). The subject of today’s appeal is attorneys fees. In light of our disposition of the appeal on the merits, we hereby reverse the award of fees to General No-Fault from Bankers. As to the award of fees to the insureds from Bankers, and in light of the concession of counsel, we remand to the trial court to reduce the amount of the fees awarded by the number of hours for the defense of the suit against the other driver. In all other respects we find no error in the award of fees to the insureds and hereby affirm on all other issues.
KLEIN and SHAHOOD, JJ., concur.